Bronson, Chief Justice.
Both parties have appealed from the taxation; the defendants in error, because some of their *271charges were disallowed by the taxing officer; and the plaintiffs in error, because the officer allowed too, much. I think the defendants in error have no ground for complaint. If they drew writ of error, assignment and joinder in error, they were, under the circumstances, useless papers, and the charges for them, were properly disallowed.
The counsel fee of $5 was improperly allowed to the defendants in error, for the reason that no issue of law or fact had been joined in this court. From the nature of the case there could be no disbursements, and the 63 cents állowed for an affidavit of disbursements should also be stricken out.
On this appeal from taxation, the question, whether the defendants have the right and ought to be allowed to enter a judgment in this court, does not arise. Ordered., that the appeal of the defendants in error be dismissed; and on the appeal of the plaintiffs in error it is ordered that $5.68 be deducted from the bill as taxed.